Citation Nr: 9909607	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In an April 1993 Board decision, it was determined that 
an acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD) was not incurred in or aggravated by 
active service.  

2.  The evidence received since the Board's 1993 decision is 
either duplicative, cumulative, or not probative, and is not 
so significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for an acquired psychiatric disability to 
include PTSD, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the April 1993 decision 
wherein the Board denied entitlement to service connection 
for an acquired psychiatric disorder to include PTSD is 
briefly summarized below.

The veteran's service medical records including a May 1980 
separation examination are negative for any complaints, 
treatment, or findings for an acquired psychiatric 
disability.  The May 1980 separation examination noted a 
normal psychiatric evaluation.  

The veteran has submitted numerous statements wherein he 
reported that during service he died, went to heaven and met 
"God" and the "devil."  The veteran reported that the 
devil called him into the "Point of No Return" wherein he 
and the devil fought until the angel of mercy arrived and 
defeated the devil.  

VA outpatient treatment records dated in November 1983 show 
that the veteran was seen with complaints of strange behavior 
coupled with violent statements.  The diagnosis was 
schizophrenia.  VA outpatient treatment records dated in 
January 1984 show that veteran presented with a history of a 
head injury times one year, headaches, and inappropriate 
behavior.  The diagnosis was schizophrenia.  

During a September 1985 Diagnostic II Evaluation and Mental 
Status examination, the veteran was observed to be delusional 
in his beliefs of the "visions" that he experienced were 
real.  His insight and judgment were noted to be poor.  There 
was no diagnosis given.  

In a January 1986 psychological evaluation from the Texas 
Department of Corrections (TDC), the veteran reported a 
psychiatric history since the age of nine.  Specifically, he 
reported visual hallucinations.  The veteran reported that 
the hallucinations continued to the age of fifteen.  He 
reported that his family admitted him to VA Medical Center 
(psychiatric ward) at the age of twenty-one.  Subsequently, 
he was committed to the Mental Health and Mental Retardation 
Center by the police at the age of twenty-two.  On 
examination, the veteran was described as oriented in all 
spheres.  There were no delusions or hallucinations elicited.  
Manipulative tendencies were noted.  Motivation was noted as 
low in general.  The diagnostic impression was schizophrenia, 
undifferentiated type, in remission.  

A TDC psychiatric evaluation dated in December 1986 noted 
that the veteran had a few unusual beliefs which included 
dying three times in 1980 from frost bite, being controlled 
by voodoo spells, having an electronic device under his 
pillow, and auditory hallucinations from the spirit world.  
The veteran was described as paranoid.  The diagnosis was 
schizophrenic disorder, chronic, paranoid type, in partial 
remission.  

TDC psychological evaluations dated in June 1988 show a 
continued diagnosis for schizophrenia, paranoid type, 
chronic, in partial remission.  The veteran reported a 
history of hearing voices since 1984 and seeing "a funny 
looking gray man." 
There had been no reported auditory type of hallucinations 
for a period of three months.  The veteran's insight and 
judgment were noted to be poor.  

A TDC psychological summary dated in July 1988 shows that the 
veteran had been successful in maintaining remission of prior 
symptoms.  The veteran no longer complained of auditory or 
visual hallucinations.  There was no evidence of paranoid 
ideation or delusions.  The diagnosis was schizophrenia, 
paranoid type, chronic, in remission.  

A TDC psychological evaluation dated in September 1989 shows 
a continued diagnosis of schizophrenia, paranoid type chronic 
"and" remission.  

A TDC psychological evaluation dated in May 1990 shows 
continued treatment and diagnosis of schizophrenic reaction, 
undifferentiated type, chronic with paranoid tendencies-
tenuous remission. 

Medical records from TDC dated from May to June 1990 show the 
veteran's treatment progress notes for his psychiatric 
disorder.  

Evidence submitted since the April 1993 decision wherein the 
Board denied entitlement to service connection for an 
acquired psychiatric disorder including PTSD is reported 
below.

Submitted were duplicates of the previously obtained TDC 
December 1986, June 1988, and September 1989 reports.

TDC X-ray results of the right ankle and foot taken in April 
1990. 

Medical records from TDC dated in January 1991 show the 
veteran's treatment progress notes for his psychiatric 
disorder.

A statement dated in May 1993 from the veteran, reports that 
he died times three and went to heaven during service.  The 
veteran reported that he began having flashbacks or dreams in 
1982.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and materia must be made and, if it is, as to 
whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submited 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present appeal, the last final disallowance of the 
claim is the April 1993 Board decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since the previous decision disallowing 
the veteran's claim in April 1993.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999; Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the case will be decided on the merits, but only 
after the Board has determined that VA's duty to assist under 
38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters that in the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well groundedness.  



Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim." "New 
and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (1998).  Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Analysis

The evidence obtained since the last final disallowance 
consists of duplicate psychiatric evaluations from TDC dated 
in December 1986, June 1988, and September 1989.  These 
evaluations are duplicative of evidence previously of record.  
Medical records from TDC dated in April 1990 show treatment, 
for a condition not currently at issue.  This evidence is not 
probative.  




Medical records from TDC dated in January 1991 show treatment 
for a psychiatric disorder.  This evidence is essentially 
cumulative in that there was evidence of treatment for a 
psychiatric disorder post service at the time of the Board's 
April 1993 decision.  

The veteran's May 1993 statement repeats contentions 
previously made or reports events previously considered.  
This evidence is therefore, cumulative of evidence previously 
considered.

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, No. 97-2180, slip op. At 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for an acquired 
psychiatrist disorder, the first element has not been met. 
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.



ORDER

The veteran not having submitted new and material evidence to 
reopen a claim for service connection for an acquired 
psychiatric disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


